Name: Commission Regulation (EEC) No 310/83 of 7 February 1983 amending Regulation (EEC) No 3474/82 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 2 . 83 Official Journal of the European Communities No L 36/5 COMMISSION REGULATION (EEC) No 310/83 of 7 February 1983 amending Regulation (EEC) No 3474/82 fixing the export refunds on wine HAS ADOPTED THIS REGULATION : Article 1 The following note is hereby added at the end of the Annex to Regulation (EEC) No 3474/82 : 'Note : The countries of Africa shall be understood as those third countries listed under that heading in Commission Regulation (EEC) No 3537/82 (OJ No L 371 , 30 . 12. 1982, p. 7).' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3082/82 (2), and in particular Article 20 (4) thereof, Whereas Commission Regulation (EEC) No 3474/82 of 23 December 1982 (3) fixes a special rate for refunds on exports of products of the wine sector to African countries ; whereas the countries concerned should be indicated by reference to the list given in Commission Regulation (EEC) No 3537/82 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 326, 23 . 11 . 1982, p. 1 . 0 OJ No L 365, 24. 12 . 1982, p . 32 . (4) OJ No L 371 , 30 . 12 . 1982, p. 7.